Title: From John Adams to the President of Congress, No. 36, 4 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 4 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 413–414). LbC (Adams Papers); notation by Thaxter: “Nos. 33, 34, 35 & 36 were delivered Capt Snelling on the 8th April 1780 at the Hotel de Valois by Mr Adams.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:596–597; various American newspapers, including the Pennsylvania Gazette of 12 July and the Boston Independent Chronicle of 3 Aug. 1780.
     In this letter, which was read in Congress on 10 July, John Adams related a report from Malaga concerning an unprovoked attack on the Swedish frigate Illerim by an English privateer from Minorca, which resulted in the death of the frigate’s captain.
    